Citation Nr: 1423869	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, including degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on initial active duty for training (ACDUTRA) from June 1982 to November 1982.  The record indicates that he was a member of the Army National Guard between May 1985 and June 1988 and between May 1994 and May 1997, and had periods of ACDUTRA and inactive duty training (INACDUTRA) in the Army Reserve and National Guard until his retirement in June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  His claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.

The Veteran testified at a hearing in October 2008 before the undersigned.  A copy of the transcript has been associated with the claims file. 

In March 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  However, the requested addendum to the March 2011 VA examination regarding the left knee remains inadequate for adjudicatory purposes because it did not address relevant evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, this matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the March 2011 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner. 

The purpose of the examination is to determine whether the Veteran has a left knee disability that had its onset or was aggravated during ACDUTRA or INACDUTRA, or is otherwise related to any incident of service.   The examiner is asked to provide an opinion as to whether it is at least as likely as not that any left knee disability, to include DJD, began during a qualifying period of ACDUTRA and/or INACDUTRA, was aggravated (i.e., chronically worsened beyond the natural progression of the disorder) during such a qualifying period of service, or is otherwise related to any incident of a qualifying period of service.

The examiner must review the claims file, including the Veteran's STRs and VA treatment records.  The Board notes that relevant records are contained within his Virtual VA and VBMS files.  While required to review the claims file in its entirety, the examiner's attention is directed to the following pertinent information: 

a.  A June 1987 STR documents the Veteran complaining of pain below the patellae of both knees, and he was diagnosed with patella stress syndrome.  His knee pain was determined to have been incurred in the line of duty.  

b.  He testified to having arthroscopic surgery on the left knee in 2000. 

c.  A September 2003 STR documents his left knee giving out while walking down stairs.  A VA physician diagnosed a possible medial meniscal injury with small effusion, prognosis was good but it was noted the injury may recur.  Records indicate he complained of continued pain in the left knee thereafter.  

d.  A November 2004 radiological report indicates mild patellofemoral degenerative disease.  

e.  He has asserted that his left knee has persistently bothered him since service.

The examiner is asked to provide detailed explanatory rationale for each opinion rendered, that is, with reference to medical literature and/or citation to the record.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



